Appeal by defendant from a judgment of the Supreme Court, Queens County (Agresta, J.), rendered August 5, 1982, convicting him of robbery in the first degree, after a nonjury trial, and sentencing him to an indeterminate term of imprisonment of 8 Ms to 25 years.
Judgment affirmed.
The evidence adduced at trial was sufficient to permit a rational trier of fact to find that defendant was guilty as charged of robbery in the first degree (Penal Law § 160.15 [1]; People v Contes, 60 NY2d 620, 621). Defendant, with the aid of two accomplices, robbed a shoe and clothing store in Queens. The account of the robbery given by the complaining witness, whose mother was killed by one of defendant’s accomplices during the robbery, was substantially corroborated by defendant’s pretrial statement.
Defendant contends that the People needed to establish that he shared his coperpetrator’s intent to cause serious injury to a nonparticipant in the crime. We disagree. The People needed only to establish defendant’s intent as to the underlying felony and that serious injury occurred to a nonparticipant (Penal Law §§ 20.00, 160.15 [1]; People v Green, 56 NY2d 427, 431-432).
Finally, we find no merit to defendant’s assertion that his sentence was excessive. Mollen, P. J., Thompson, Niehoff and Eiber, JJ., concur.